tcmemo_2014_189 united_states tax_court william cavallaro donor petitioner v commissioner of internal revenue respondent patricia cavallaro donor petitioner v commissioner of internal revenue respondent docket nos filed date in ps started knight tool co knight a contract manufacturing company that made tools and machine parts in p-h and ps’ eldest son developed an automated liquid-dispensing machine they called cam alot in ps’ three sons incorporated camelot systems inc camelot a business dedicated to the selling of the cam alot machines made by knight the two companies operated out of the same building shared payroll and accounting services and collaborated in further development of the cam alot product line knight funded the operations of both companies and paid the salaries and overhead costs for both in ps sought estate_planning advice the professionals they consulted advised ps that the value of the cam alot technology resided in camelot the sons’ company and not in knight the parents’ company and that they should adjust their estate planning accordingly ps and their sons merged knight and camelot in and camelot was the surviving entity valuing the two companies in accordance with the advice their professionals had given ps accepted a disproportionately low number of shares in the new company and their sons received a disproportionately high number of shares after examining the merger r issued notices of deficiency to ps determining for each a gift_tax liability and an sec_6651 failure-to-file addition_to_tax as well as an sec_6663 fraud_penalty that r eventually conceded ps timely petitioned this court for redetermination respondent later conceded the fraud penalties and asserted in the alternative accuracy-related_penalties under sec_6662 held the camelot shares that ps received in the merger in exchange for their shares of knight were not full and adequate_consideration therefore in ps made a dollar_figure million gift to their sons held further because they followed professional advice ps had reasonable_cause for failing to timely file gift_tax returns and are not liable for the sec_6651 additions to tax and ps likewise had reasonable_cause for their underpayments of gift_tax and are not liable for sec_6662 accuracy-related_penalties andrew good phillip cormier and edward defranceschi for petitioners carina j campobasso and derek w kelley for respondent contents findings_of_fact petitioners’ backgrounds formation of knight tool co development of the liquid-dispensing machine incorporation of camelot systems inc continuation of cam alot production relationship between knight and camelot allocation of income and expenses ownership of cam alot technology the accountants’ early consideration of merger different advice from the lawyers falling into line later consideration of merger merger on date sale to cookson america inc the irs’s examination and notices of deficiency petitioners’ experts the commissioner’s expert petitioners’ critiques of the commissioner’s expert opinion i ii introduction burden_of_proof a new_matter new_matter relating to liability for tax new_matter relating to liability for penalty dollar_figure b e xcessive and arbitrary iii gift_tax liability a b c general gift_tax principles lack of arm’s-length character company valuations iv failure-to-file additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 a b c applicability of failure-to-file additions to tax applicability of accuracy-related_penalties reasonable_cause defenses reasonable_cause for failure_to_file reasonable_cause for the underpayment the cavallaros’ reliance on professional advice memorandum findings_of_fact and opinion gustafson judge by statutory notices of deficiency dated date the internal_revenue_service irs determined for each of petitioners william and patricia cavallaro a deficiency in the federal gift_tax for the year plus an addition_to_tax under sec_6651 for failure_to_file a gift_tax_return and a fraud_penalty under sec_6663 as an alternative to the fraud unless otherwise indicated all section references are to the internal_revenue_code u s c the code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some of the amounts stated in this opinion have been rounded these consolidated cases continued penalties respondent the commissioner of the irs asserted in his answers accuracy-related_penalties under sec_6662 the commissioner conceded the fraud_penalty after trial and the issues remaining for decision are whether the interest mr and mrs cavallaro received in camelot systems inc in in exchange for their shares of knight tool co inc in a tax-free merger was full and adequate_consideration we find that it was not and if not how much excess value was conferred on their sons through the merger as a taxable gift we find that there was a gift in the total amount of dollar_figure million whether mr and mrs cavallaro are liable for additions to tax under sec_6651 for failure_to_file gift_tax returns for or whether instead the failure_to_file was due to reasonable_cause we find that petitioners had reasonable_cause for that failure and whether there are underpayments of gift_tax attributable to a gift_tax valuation_understatement for purposes of the accuracy-related_penalty imposed by sec_6662 and if so whether any portions of the underpayments were continued involve separate liabilities for each petitioner but the issues are the same in each case we therefore decide them in tandem and each petitioner will owe his or her share of the gift_tax liability in proportion to his or her ownership in knight tool co inc --ie for mr cavallaro and for mrs cavallaro attributable to reasonable_cause under sec_6664 we find a gross gift_tax valuation_understatement for which there was reasonable_cause for the reasons explained hereafter we will sustain the determinations of liability for gift_tax though in amounts less than the irs determined in the notices of deficiency and because we find reasonable_cause and good_faith on the part of the cavallaros we will not sustain the irs’s determinations as to the accuracy-related_penalties and the failure-to-file additions to tax findings_of_fact at the time they filed their petitions the cavallaros resided in new hampshire petitioners’ backgrounds mr cavallaro’s background and occupation was that of a toolmaker he finished school through eighth grade attended ninth grade in which he had some difficulty and transferred to the haverhill trade school machine shop program from which he graduated in he is able to read but he does so with difficulty at trial he benefited from having documents read aloud to him mr cavallaro never attended college or obtained a post-high-school degree during trade school mr cavallaro began working part time as a janitor at northeastern tool co after graduating he continued working there as an apprentice and he worked his way up to production manager other than his own businesses discussed hereafter mr cavallaro never worked at any other business mrs cavallaro graduated from haverhill high school in she attended a year of secretarial courses at college but did not obtain a post-high- school degree she did clerical work for bell labs in north andover for about a year the cavallaros were married in and at that time mrs cavallaro stopped working outside her home formation of knight tool co in mr and mrs cavallaro met around their kitchen table with their sons ken then age paul and james and informed their sons that they had decided to go into business for themselves in that year mr cavallaro left northeastern tool co and he and mrs cavallaro started knight tool co which they co-owned in they incorporated knight tool co inc knight mr cavallaro owned of knight’s stock and mrs cavallaro owned in knight elected s_corporation status knight was a machine shop and its early years were dedicated to manufacturing tools and parts that were used by other companies in the assembly of their own products knight was thus a contract manufacturer and its principal customers were defense aerospace and industrial companies knight’s work included typical contract jobs in which the customer provided plans and specifications as well as design and build work mr cavallaro’s principal work was making and selling the products of the tool business he led the manufacturing operations at knight including entering the competitive bidding process for various jobs supervising employees during all phases of production and working with a team of engineers to design particular machines mrs cavallaro learned how to handle the paperwork the money and the phones she paid the bills and prepared original-entry journals of their receipts and expenses and she handed those over to an accountant who prepared their financial statements and tax returns though she had no formal training as an accountant or bookkeeper she contributed her services in that role for many years the cavallaros’ three sons also worked in the family business--part time when they were in school and eventually full time ken cavallaro graduated from college in with a degree in marketing and management and then began working at knight full time paul cavallaro graduated from college in with a degree in finance worked for a bank for about three years and returned to knight in james cavallaro graduated from high school in and then began working full time at knight as an apprentice machinist development of the liquid-dispensing machine the nature of knight’s work was to build a single custom tool at the request of a customer that is knight was not a manufacturing operation with an assembly line after about five years in operation knight began to feel the financial pressures associated with the cyclical nature of customer-dependent contract manufacturing and job shop work mr and mrs cavallaro sought outside funding from various sources and they began looking for ways to break out of the contract manufacturing mold mr cavallaro envisioned knight developing its own product that could be sold regularly by this time ken cavallaro was working full time for knight in a sales and marketing role on one occasion when mr cavallaro and ken visited a potential customer they observed an opportunity they saw an operation for the production of computer circuit boards in which workers engaged in a messy and unreliable process of manually squirting liquid adhesive from tubes shaped like ketchup bottles in order to attach parts to the boards the cavallaros thought that a computerized machine could be devised to do this process neatly and repetitively and that knight might be able to mass-produce such a machine in knight engineers and employees collaborated with mr cavallaro and ken cavallaro to create the first liquid-dispensing machine prototypes for use in through-hole mounting schemes knight began selling the machine under the name cam alot invoking the acronym for computer assisted machine and reflecting the hope that it would be used a lot knight invested substantial time and attention into the machine--so much so that this activity was undertaken at the expense of knight’s traditional business in its early versions the machine had a relatively unstable cantilevered arm for dispensing the glue it could move only along the x and y axes it used a stepper motor incapable of making a perfectly smooth arc and it employed legacy apple computer technology and software that was not easy to program in knight hired salesmark a sales and marketing consulting company to advise it how best to market and sell the cam alot machines the salesmark report confirmed the weaknesses present in the cam alot liquid-dispensing machine technology however its conclusion was that knight tool company appears to have what every job shop firm covets--a viable product though knight was able to sell some of the early cam alot models profit from sales was not outpacing the cost of production and the machine’s recognizable flaws needed correction before the idea would be a sustainable revenue-producing product for knight because knight had spent a significant sum on the development of the cam alot product the company needed either a vital infusion of capital or a change in corporate structure which would facilitate the purchase of an equity_interest by a third-party investor to maintain ongoing operations in date knight sought advice on how best to solve its working_capital problems knight hired a consulting firm to explore the advisability of splitting off the cam alot liquid dispensing systems from knight tool company inc to form a separate affiliated_corporation the firm reviewed knight’s financial statements and spoke with knight principals including mr cavallaro and concluded that the proposed two-company structure would be at risk for potential conflicts due to shifting economic benefits between them as when a customer who was initially interested in the cam alot machine would want to trade up to a more specialized knight machine the firm was also concerned not only that removing the cam alot line of revenue would cause knight to operate at a loss but also that there would not be enough revenue from cam alot products to sustain a fledgling stand-alone enterprise knight was thus advised not to start a new affiliated company that would be solely the sales arm of knight but rather to increase its operating margins by adjusting various expenses and thus increasing net_income knight’s working_capital situation did not improve however and from june to date knight’s bank debts increased from dollar_figure to dollar_figure knight’s thin_capitalization was especially troublesome to mrs cavallaro who finally insisted that knight revert to its original tool-making business mr cavallaro acknowledged that his real strength lay in the traditional business of tool-making and he told mrs cavallaro that it was time for knight to call it quits on cam alot the cam alot production equipment and remaining inventory were put into a single room however as we will show manufacturing of the cam alot dispensing machines soon resumed and little changed at knight incorporation of camelot systems inc ken cavallaro was not willing to give up on cam alot he continued to believe they could develop a successful liquid-dispensing machine and find a market for it he approached his parents and asked if he and his brothers could do so the cavallaros assented however no document was ever prepared conferring on the sons or their planned new company any rights--much less exclusive rights--to produce or sell the liquid-dispensing machine to organize a the consulting firm found that in knight had substantial equity positions in both its real_estate and manufacturing plant and equipment but that it was operating at a break-even position on a cashflow basis new corporation mr and mrs cavallaro referred their sons to fred cirome the attorney they had used for their own legal needs after mr cirome had prepared the documents for incorporating camelot systems inc camelot all five of the cavallaros went to his office and the cavallaro sons signed the articles of incorporation at its incorporation camelot had a total of shares issued and each son owned shares when camelot was incorporated on date ken wa sec_26 years old paul wa sec_24 and james wa sec_23 at a meeting in mr cirome’s office mr cirome started to hand the new camelot corporate minute book to mr cavallaro but mr cavallaro deflected the suggestion that camelot was his corporation and immediately handed the minute book instead to ken cavallaro saying ‘take it it’s yours ’ as we explain below an estate_planning lawyer later construed this event to constitute a transfer of cam alot technology but this construction is not corroborated by the record or any other testimony the three sons jointly contributed a modest total of dollar_figure to start the corporation--ie dollar_figure each--and that was the total capital_investment they made in the company during its entire existence consequently they did not believe that success would come from their capital_investment alone rather they expected to develop value by their opportunity to develop knight’s cam alot line_of_business by knight’s continued support of the product by creating a niche market for the liquid-dispensing product and by the investment of their time each of the sons and their parents understood that ken cavallaro would be the driving force behind the cam alot product as the one with the most relevant expertise and the one who would expend the most labor on the project initially paul cavallaro was not working for either knight or camelot but at the bank however the cavallaro sons subjectively valued equally the potential contributions of each other they did not make any attempt to determine a market_value of each brother’s expected contribution but rather expected that by virtue of their equivalent stock ownership in camelot each brother would profit equally from any success of the venture continuation of cam alot production after the incorporation of camelot ken cavallaro--working on the knight payroll--began exploring ways to improve the cam alot dispensing product he attended industry trade shows and talked with knight customers who had purchased the machines ken cavallaro then worked with knight engineers and they made changes to the design of the cam alot machines in an effort to eliminate the problems of which customers had complained the improved models of the cam alot dispensing machines incorporated a gantry mechanism rather than a cantilever the use of servo motors rather than stepper motors and the use of dos-based computer programming these additions gave the machine the ability to move along the z axis and to dispense liquids in an arc and they facilitated programming later models incorporated prefabricated components bought directly from third parties and the machines became an amalgamation of third-party products and knight- manufactured pieces all undergoing final assembly at knight’s shop various sizes of cam alot dispensing machines were developed to accommodate different customers’ assembly line needs and as the technology improved the machines’ dispensing speed and precision increased ken cavallaro remained focused on traveling to sales expos and meeting with customers he was committed to fine-tuning the product and attempting to forecast industry needs and trends his efforts were timely and they coincided with a relative boom in the liquid-dispensing industry as surface-mount technology largely replaced through- hole technology in circuit board and electronics manufacturing however ken cavallaro was not an engineer inventor or machinist though ken cavallaro certainly knew his way around a machine shop it was other knight personnel--both mr cavallaro and those under his direction--who continued to make the cam alot dispensing machines and to effect the ideas and meet the needs that ken cavallaro brought in from the field relationship between knight and camelot knight manufactured the cam alot machines and camelot sold and distributed them to third parties although it is mr and mrs cavallaro’s position that camelot should be seen as the manufacturer of the machines and knight as its contractor the contemporaneous documents including the companies’ own financial statements and filed tax returns until overwhelmingly for example the combined financial statement for knight and camelot for the year ending date prepared on date states organization - knight tool company inc was incorporated in its principal business activity is the manufacturing of machine parts and tools according to industry and government specifications and is the sole provider of machines sold by camelot systems inc camelot systems inc was incorporated in its principal business activity is the selling of computerized liquid dispensing machines emphasis added as we note later when the irs requested the financial statements in knight’s accountant kevin mcgillivray doctored the narrative to state instead that knight was the sole provider of machines owned by camelot emphasis added in order to be consistent with the cavallaros’ position that pre-merger camelot was not a mere sales agent but rather had owned the technology and was the manufacturer of the machines with knight as its contractor on knight’s original forms u s_corporation income_tax return continued characterize knight as the manufacturer of the machines and camelot merely as the seller as late as an agreement was reached with cognex corp cognex for the purchase of hundreds of vision systems to be used in cam alot machine production and the agreement was drawn up between cognex and knight not camelot consistent with the reality that knight manufactured the cam alot liquid-dispensing machines on its own account and used camelot as its sales agent camelot received a purchase order from a customer and then submitted an order either oral or written to knight for the requested model of cam alot machine including any customer-requested specifications or modifications knight’s personnel facilities and manufacturing equipment created the cam alot machines camelot then paid for each machine a price that included continued for the years ending date through date knight elected to change its fiscal yearend in knight reported its business activity as manufacturing of tools and selected business code no which signifies the manufacturing of metalworking machinery on camelot’s original forms for the tax years through camelot reported its business activity as sales of machinery equip and selected the business code no which signifies the wholesale trade of machinery equipment and supplies for tax_year when camelot claimed s_corporation status and filed its return on form_1120s u s income_tax return for an s_corporation a form that required a business code but not a verbal statement of business activity camelot continued to use the same business code that it had used in prior years knight’s direct costs plus an overhead burden rate mr and mrs cavallaro claim that this rate was set so that camelot would purchase the cam alot technology incrementally over time but the evidence does not support this claim some of camelot’s purchase orders were for batches of machines as to which ken cavallaro expected eventual but not-yet-received orders from customers knight did not bill camelot until the machines were completed and ready for delivery and camelot did not pay for the machines until the ultimate customer had paid camelot thus knight was at risk for non-payment and camelot was effectively immune from such risk as reflected by the documentary_evidence camelot had no employees from to all the persons who worked on cam alot machines after camelot’s incorporation--including ken cavallaro--were on the knight payroll and received all their wages from knight in addition to a shared payroll system camelot’s and knight’s financial affairs overlapped in other ways in camelot and knight entered into a joint for example for and knight reported spending dollar_figure and dollar_figure for salaries and wages as a part of its selling and administration_expenses whereas for the same years camelot reported spending only dollar_figure and dollar_figure for salaries and wages all of which was for its international affiliate camelot s a financing agreement for an dollar_figure line of credit and a dollar_figure term_loan for which knight and camelot executed cross-corporate guaranties of their respective obligations but the risk was allocated not to camelot or the cavallaro sons but to knight and mr and mrs cavallaro the agreement was collateralized by all of knight’s business_assets and an agreement by mr and mrs cavallaro not to sell or encumber the river street property knight’s place of business mr and mrs cavallaro also executed personal unlimited guaranties of knight’s and camelot’s financial obligations in the parties executed two subsequent financing agreements with the same lender and identical guaranties as for the loan camelot did not have its own bank accounts or books of account rather intercompany accounts were created on knight’s books so that camelot could be billed for certain expenses and this accounting device was used to charge camelot for overhead expenses with minor exceptions camelot’s bills were paid using knight’s funds before and after the incorporation of camelot in mr and mrs cavallaro mortgaged their house to support knight’s operations mr mcgillivray explained that camelot did make some direct payments for its own expenses such as for those costs associated with trade shows advertising marketing the west coast and foreign offices and warranty costs allocation of income and expenses apart from those minor exceptions the record does not reflect a consistent or systematic approach to the overall allocations of income and expenses between the two companies and knight received less income than it should have as the manufacturer of the machines while camelot received more than it should have as the mere seller knight provided the equipment and personnel for making the machines paid the bills and bore the risk but profits were disproportionately allocated to camelot we attribute this disproportion not to the objective values of the companies but either to the deliberate benevolence of mr and mrs cavallaro toward their sons or else to a non-arm’s-length carelessness born of the family relationships of the parties camelot and knight’s outside accountant mr mcgillivray testified at trial that sums of money were allocated between the companies as needed to cover expenses_incurred by one or the other however mr mcgillivray’s credibility at trial was damaged when he confessed to having given false testimony to the court although of knight’s business was for cam alot machines knight did not enjoy a profit margin similar to camelot’s on the sales of the dispensing machines as illustrated by one seven-month representative snapshot from date to date camelot reported an average gross_profit_percentage of whereas knight’s average gross_profit was a mere during his first day of testimony and we therefore discredit his explanation of the financial allocations between the companies mr mcgillivray prepared a spreadsheet comparing the balance sheets of the two companies and at a point before the current controversy arose handwrote a note in the margin presumably to management that he would ‘run the numbers to shift more of the burden to camelot ’ until at least as late as no allocation of expense to camelot was made for knight workers who built the cam alot liquid-dispensing machines rather their time was accounted for as knight time and camelot paid for it indirectly only as it paid for a machine to which knight’s employee expense had been allocated as a cost of sales this was deemed the overhead burden rate the fact that knight was the manufacturer of the cam alot machines rather than camelot’s contractor and camelot was its sales agent rather than the manufacturer is itself evidence tending to show that knight not camelot owned the technology the subject_to which we now explicitly turn mr mcgillivray admitted that he had lied when he initially testified that he did not know who altered the companies’ previously prepared financial statements tending to make camelot look like the owner and not just the seller of the cam alot technology in fact it was mr mcgillivray himself who altered the original statements many years after he had first created them ownership of cam alot technology it is undisputed that knight originally owned the cam alot technology we find that knight never transferred it to camelot and that knight not camelot owned the incremental improvements in that technology over the succeeding years the record contains no document of any sort memorializing any transfer of cam alot technology from knight to camelot and no document granted camelot any rights exclusive or otherwise to any cam alot technology no document restricted knight from licensing any aspect of the technology to another manufacturer or user nor from using any cam alot-related technology on machines it might sell itself on its own account on the contrary with two exceptions the documents in the record all tend to show affirmatively that knight continued to own the technology and intangibles associated with the cam alot machines the two exceptions are mechanical drawings of assorted parts for machines produced for various customers which state that camelot owns the drawings--the earliest of which is dated date and copyright notices on the software which state that the copyright holder is camelot the software copyright notices appeared on the computer screens used with we discuss below a belated and fictitious confirmatory agreement cam alot machines and were visible to a user upon startup of the machine any probative value of the drawings and copyright notices is outweighed by the other evidence of knight’s ownership the few public registrations of intellectual_property were all owned by knight the cam alot trademark was registered to knight on date and it remained registered to knight until date when knight assigned it to camelot in connection with the merger on that date as for patent registrations the dispensing machine as a whole had never been patented and was presumably not patentable as such rather as of the cam alot technology subsisted in knight’s know-how trade secrets assembled work force and other similar intangible assets various improvements or features of the machine might have been patentable and before the merger of knight and camelot mr cavallaro filed four patent applications related to pumps he had designed in his patent applications he identified not camelot but knight as his assigneedollar_figure the evidence does not show that these particular pumps turned out to have great value or utility in the cam alot process but we consider them significant since we think that between parties dealing at arm’s length the supposed acquirer of the cam alot technology would have assured ownership of all the related patents knight owned a few patents camelot owned none in 1992--before the current controversy arose--knight and camelot had an occasion to determine who was the owner of the technology and they determined it was knight not camelot the companies engaged the accounting firm of ernst young e y for advice on various tax issues including the availability of research_and_development r d tax_credits pursuant to sec_41 e y accountants studied camelot’s and knight’s financial statements and past expenditures and determined that a portion of the work that had been done in prior years by knight’s engineers could be characterized as r d costs eligible for the tax_credit when that study was concluded the accountants prepared and signed amended tax returns for knight for the years to claiming the r d credits for knight only after the involvement of mr and mrs cavallaro’s estate-planning attorneys in and discussed below did the accountants prepare another set of amended returns for both camelot and knight this time petitioners have challenged the significance of knight’s claiming the r d credit by arguing that knight might have been entitled to claim the credit even if camelot was the owner of the technology this argument can be assumed valid but it misses the point there is no suggestion that at the relevant time knight entertained this late-arising thought that a non-owner could claim the credit rather when the idea first arose that camelot might be treated as the owner of the technology knight’s personnel immediately saw a dissonance between that idea and knight’s original claim of the credits hence they filed amended returns to try to fix the problem and accommodate the new idea see infra note disclaiming the r d credits previously taken by knight and claiming the r d credits for camelot the accountants’ early consideration of merger mr and mrs cavallaro had prepared wills in the past but as the combined fortunes of knight and camelot improved they believed that their estate plan should be reviewed at their request e y accountants began to consider the cavallaros’ estate plan they observed that the elder cavallaros’ generation possessed value that would eventually be passed down to the three sons generating estate_tax liability and they considered various strategies to minimize the estate_tax including a grantor_retained_annuity_trust or grat the e y professionals concluded that merging the two companies was a necessary first step to transfer some of knight’s value to the sons through camelot and therefore achieve the cavallaros’ estate_planning objectives and to eventually sell the combined entities different advice from the lawyers unbeknownst to their e y accountants the cavallaros had also retained attorneys at the boston law firm of hale dorr to give them estate_planning advice mr and mrs cavallaro had seen a brochure from that firm that included the name of a long-time acquaintance of mrs cavallaro--louis hamel--and they contacted him at a meeting in date mr hamel reviewed the cavallaros’ estates and businesses and observed the same issue that the accountants had seen--ie that passing to the next generation the value held in the parents’ generation ie in knight would result in estate_tax liability for the estates of mr and mrs cavallaro accordingly mr hamel determined that the cavallaros should claim instead that the value of the cam alot technology inhered in camelot and was thus already owned by the three sons he based this determination on his conclusion that a one-time transfer of some of the cam alot technology had occurred in when camelot was created and that there had also been ongoing transfers from time to time since then this conclusion was based not on documentation of transfers there was none but on a supposed significance that mr hamel contrived from the date incident in which mr cavallaro had handed the camelot minute book to ken cavallaro at the meeting in mr cirome’s office mr hamel testified at trial that he construed this as a ceremonial or symbolic act for the transfer of the cam alot technology --a construction that the evidence does not support at trial mr hamel explained that the events of the date meeting reminded me of the ancient way of transferring land you own the land hand some twigs to the buyer or donoree and say ‘take it it’s yours ’ given the lack of documentation for the transfer mr hamel suggested in that the cavallaros should prepare affidavits and a confirmatory bill of sale attesting to a transfer so that when they died and their estate matters were being addressed by the irs in particular there would be evidence that not their company knight but rather camelot and through it their sons had owned the valuable technology underlying the cam alot machine an associate of mr hamel interviewed mr cavallaro and ken cavallaro and as to the ownership of the technology mr cavallaro said nothing to support a transfer on the contrary when mr cavallaro was asked whether there were ever any agreements either written or oral transferring the technology that knight tool developed he said that he n ever gave it any thought at trial mrs cavallaro confirmed mr cavallaro’s recitation of the facts she was asked h ow did the transfer of the technology from knight to camelot occur was there a document signed between you and your husband as the owners of knight transferring the technology in in response mrs cavallaro stated why would there be a document nobody told us there should be a document nonetheless hale dorr prepared affidavits and a confirmatory bill of sale that asserted a technology transfer from knight to camelot falling into line before the affidavits and confirmatory bill of sale were executed by mr cavallaro and ken cavallaro on date david frac then chief financial officer of both camelot and knight transmitted them to e y for review then mr hamel began a correspondence campaign to convince the e y accountants as well as mr mcgillivray to adopt his view of the cam alot technology ownership as outlined in the affidavits in one letter to e y describing the transfer of cam alot technology mr hamel highlights his estate_planning concerns from an estate_planning perspective the present two- corporation arrangement is advantageous i see no advantage to merging them and i think we both agree that a merger of any kind would leave us with the problem of getting the product of the merger out of the estates of the older generation ken cavallaro’s affidavit as prepared by hale dorr reads knight tool transferred the original dispensing product to camelot when the latter was formed in and knight tool received no compensation_for this transfer which was a gift by the shareholders of knight tool to the shareholders of camelot in turn mr mcgillivray wrote a letter to hale dorr asserting various errors he saw present in the affidavits responding to mr mcgillivray’s letter mr hamel wrote with regard to the ownership of the technology i am going to be guided by the history which comes out of the interviews with the key players in any history there are a few events which do not fit the picture which the historian sees as what happened history does not formulate itself the historian has to give it form without being discouraged by having to squeeze a few embarrassing facts into the suitcase by force of course the embarrassing facts were those facts that showed that knight owned the technology and always had and mr hamel advocated squeez ing those facts into the suitcase by force --ie disregarding or suppressing those facts in order to take the more advantageous position the accountants initially objected to mr hamel’s proposal that the cam alot technology had been transferred in they explained that mr hamel’s idea was at odds with all the evidence and that it was at odds with knight’s recent amended returns claiming r d credits for the engineering work on the cam alot machinedollar_figure eric wolf e y partner wrote in his letter to mr hamel we understand the affidavits and the fax sic that they present there are other documents in the public domain that may not continued as a result of mr hamel’s correspondence campaign however the previously separate tracks of advice--one from the accountants at e y and mr mcgillivray and the other from the attorneys at hale dorr--now came together for the first time the contradiction was evident to all the professionals the accountants had assumed no transfer and thus believed there was a need for a means to transmit value to the next generation but the attorneys postulated a transfer and subsequent transfers pursuant to which that value had already been placed in the hands of the next generation the attorneys eventually prevailed however and the accountants acquiesced eventually all of the advisers lined up behind mr hamel’s suggestion that a transfer be memorialized in the affidavits and the confirmatory bill of sale they provided a draft of the documents which mrs cavallaro read aloud to mr cavallaro after they reported a few typographical errors the attorneys prepared final versions which mr cavallaro and ken cavallaro executed on date continued necessarily reflect the facts as stated in the affidavits specifically there have been tax returns filed for which do not coincide with the ownership of technology issue relative to the way in which r d credits have been claimed and there may be certain financial statements which have been issued which also do not appropriately reflect that which is stated in the affidavits we should discuss whether or not any steps should be taken to address these inconsistencies mr and mrs cavallaro had been oblivious to the disagreement between the accountants and the lawyers about the transfer of cam alot technology all they knew was that their acquaintance and lawyer mr hamel advised them that mr cavallaro’s act of passing the corporate minute book to ken cavallaro in date warranted their asserting that a technology transfer had occurred mr cavallaro followed mr hamel’s advice and signed the affidavit and confirmatory bill of sale later consideration of merger in the early 1990s ken cavallaro and camelot began distributing the cam alot machines internationally and established a customer base in europe in order to keep pace with changing european union manufacturing regulations however camelot had to become ce certified --an expensive and time-consuming process--and it did so unbeknownst to them at the time in order for camelot and the cam alot products to be in compliance with ce marking camelot had to certify that all the liquid-dispensing machine components complied with european union manufacturing directives this meant that the since products sold in the european economic area must display a symbol called the ce marking ce stands for the french phrase conformité européenne which means european conformity this symbol is affixed to a product as testimony that it meets all relevant directives ie regulations manufacturer of cam alot products knight also had to achieve the ce marking but mr cavallaro made it clear to ken cavallaro that he was unwilling to spend the time and money necessary for knight to do so camelot wanted to continue expanding its presence in the european liquid- dispensing machine market and the two companies began discussing the possibility of a merger which the cavallaros stated would circumvent the need for knight to undergo ce certification independently that is they believed that a merged company would inherit camelot’s ce marking without further certification merger on date after all the discussion of estate_planning issues and of continued cam alot production for distribution in europe in late camelot and knight decided to begin preparations for a merger of the two companies accordingly the cavallaros engaged e y to determine the respective values of the two companies timothy maio of e y using a market-based approach identified company comparables for knight and the newly formed merged entity he explained that he found no suitable comparables for the pre-merger camelot and so he did not value it as a stand-alone company he valued the proposed combined entity as being worth between dollar_figure and dollar_figure million with knight’s portion of that value being between dollar_figure and dollar_figure million on date knight and camelot merged in a tax-free merger with camelot as the surviving corporation the stock of the merged company was distributed as follows mrs cavallaro received shares mr cavallaro received shares and shares each were distributed to ken paul and james cavallaro mr and mrs cavallaro explained that they distributed the shares according to the relative value of each company as determined by mr maio that is of the combined entity to the former shareholders of knight--mr and mrs cavallaro and of the combined entity to the founding shareholders of camelot--ken paul and james cavallaro however in determining these relative values the commissioner seems to argue that because ken cavallaro’s contribution to the ongoing success of camelot was more significant than those of his brothers he should have received more shares in the final sale of the camelot entity--an argument that may conflate an ownership_interest in a company with compensation_for services rendered for that company from camelot’s incorporation ken cavallaro’s ownership_interest in camelot was the same as his brothers’--that is each brother owned shares for ken cavallaro’s substantial ongoing services for the company he received a commensurate annual salary larger than those of his brothers however while the brothers’ capital contributions to camelot were trivial totaling dollar_figure their ownership of equal shares assured that they would benefit equally from knight’s beneficial treatment of camelot and this fact made the merger of the two companies a useful means for mr and mrs cavallaro to confer their wealth to the next generation with an equal share going to each son mr maio had assumed--contrary to fact--that pre-merger camelot had owned the cam alot technology it had not consequently mr maio overstated the relative value of camelot and understated the relative value of knight we find that as a result by means of this distorted allocation of the stock mr and mrs cavallaro conveyed disproportionate value to their sons in amounts totaling dollar_figure milliondollar_figure sale to cookson america inc on date cookson america inc cookson group purchased camelot ie the merged companies the sale price was dollar_figure million in cash with a contingent additional amount--ie up to dollar_figure million in potential deferred the determination of the total amount of those gifts should be made by determining the value of the post-merger company and the extent to which that value is allocable to the two pre-merger companies and then comparing that allocation of value to the allocation of the post-merger stock for the first step of that process petitioners contend that the post-merger value is dollar_figure million and the commissioner contends it is dollar_figure million somewhat surprisingly we determine that we do not need to make a specific finding of the value of the merged company nor even of the relative values of knight and camelot rather as we explain below the persistent assumption by the cavallaros and their experts that camelot and not knight owned the technology makes their valuation invalid and causes them to fail to carry their burden_of_proof leaving us to accept the amount of gift that the commissioner determined reduced to the extent of his partial concession payments based on future profits after the date sale no further payments were made from cookson group to the camelot shareholders on the basis of stock ownership mr and mrs cavallaro received a total of dollar_figure ie of dollar_figure million while ken paul and james each received dollar_figure ie of dollar_figure million the irs’s examination and notices of deficiency in date the irs opened an examination of knight’s and camelot’s and income_tax returns during the income_tax examination the irs learned that there might be a possible gift_tax issue in connection with the neither petitioners nor the commissioner look to the post-merger date sale price dollar_figure million plus possible contingent payments of up to dollar_figure million as the measure of the merged company’s value at the time of the merger in date however the cavallaros argue in the alternative that if we determine that gift_tax is due the best evidence of the value of the merged company as of the valuation_date is dollar_figure million the amount_paid by cookson group six months after the merger and the amount assumed in the notice_of_deficiency the commissioner counters that if we were to value the merged company according to the purchase_price set forth in the contract with cookson group we would have to include at least some discounted portion of the dollar_figure million contingent payment as well the commissioner’s point is well taken and since all the experts agree that the value is greater than dollar_figure million we do not adopt that figure moreover since neither party has provided us with a means for projecting what portion of the contingent payments could have been expected though none were eventually paid and should be included and neither has explained how we could take into account a post-valuation-date event when we generally do not do so see 88_tc_38 we lack the predicate for using the date sale price for this date valuation merger of the two companies and thus also opened a gift_tax examination in date the irs issued third-party summonses to e y seeking documents that the accounting firm created or received in the fall of and in while working on estate_tax and corporate merger issues with mr hamel petitioners filed petitions to quash these summonses and fought this issue to the court_of_appeals for the first circuit which ultimately affirmed the district court’s order denying petitioners’ motion to quash and enforcing the summonses see 284_f3d_236 1st cir aff’g 153_fsupp2d_52 d mass on date mr and mrs cavallaro each filed a form_709 united_states gift and generation skipping transfer_tax return for the tax_year reporting no taxable_gifts and no gift_tax liability on date the irs issued statutory notices of deficiency to mr cavallaro and mrs cavallaro for the tax_year determining without having obtained an appraisal that pre-merger camelot had zero value and that each of the parents had made a taxable gift of dollar_figure to their sons when knight merged with camelot resulting in a gift_tax liability of dollar_figure for each petitioner in addition the notices of deficiency determined additions to tax pursuant to sec_6651 for failure_to_file timely gift_tax returns as well as sec_6663 penalties for fraud in his answers the commissioner asserted for the first time alternative sec_6662 accuracy-related_penalties petitioners’ experts mr and mrs cavallaro offered into evidence two expert reports with different but reconcilable valuations of the merged company the first was the report completed by mr maio in date--contemporaneously with the merger--which had concluded that the merged company was worth between dollar_figure and dollar_figure million and that only dollar_figure to dollar_figure million of that value was attributable to knight the cavallaros offered the date report as evidence of the fact that they had obtained a contemporaneous valuation the cavallaros’ second expert report was composed in preparation for trial by john murphy of atlantic management co who used a market-based approach similar to that used by mr maio accordingly mr murphy’s report also the commissioner initially determined the same gift amounts for both petitioners despite the fact that mrs cavallaro owned of knight before the merger and mr cavallaro owned the commissioner later reduced the determined deficiency amounts and gift_tax liabilities and reflected the actual division of ownership claiming that mr cavallaro made gifts totaling dollar_figure and mrs cavallaro made gifts totaling dollar_figure identified company comparables for knight and the newly formed merged company mr murphy explained in his report that he did not find suitable comparables for camelot and so he too did not value it as a stand-alone company rather he reckoned reasonably we find that the value of post-merger camelot minus the value of pre-merger knight equals the value of pre-merger camelot and allows a comparison of the relative values of the two pre-merger companies mr murphy’s report differed from mr maio’s in only one respect which modestly increased knight’s relative value he added a royalty adjustment which allocated of camelot’s income to knight for_the_use_of the cam alot trademark and the limited use of mr cavallaro’s patented pump technology in a few of the cam alot models notwithstanding the fact that he made the adjustment he stated atlantic management does not agree that a transfer_pricing adjustment is necessary or that royalty payments are warranted in light of the respective roles of the two companies the pricing structure between the two pre-merger entities and payments made mr murphy chose companies that are similar in nature to knight but mr murphy considered knight’s nature to be not that of a manufacturer of the cam alot machines and the owner of the technology but rather in effect to be that of a machine shop to which camelot outsourced the assembly of the product line in addition mr murphy’s chosen comparables were intended to be similar to knight in among other things net profit but as we have shown knight’s profits had been understated for years thus mr murphy’s comparables were not in fact similar to knight directly to william cavallaro by camelot for his technological contributions mr murphy valued the combined entity at dollar_figure ie within the range of mr maio’s dollar_figure to dollar_figure million of which he concluded that --ie dollar_figure--was knight’s portion in discerning the relative values of knight and camelot both of petitioners’ experts assumed contrary to our findings that camelot owned the cam alot technology and that knight was a contractor for camelot as mr murphy explained his assumptions-- the liquid dispensing machines basically became ken and camelot’s product in and so from that point it was our understanding that as ideas flourished as concepts were nurtured through camelot they would be brought to knight knight in the capacity of a contract manufacturer neither mr maio nor mr murphy opined about the values of the companies if one assumes that knight was not a mere contract manufacturer but instead owned the technology and manufactured the machines with camelot as its sales agent the commissioner’s expert in preparation for trial the commissioner retained marc bello of edelstein co to determine the fair market values of knight and camelot mr bello assumed as we have found that knight owned the cam alot dispensing-machine technology mr bello valued the combined entities at approximately dollar_figure million ie a lower aggregate value than mr maio and mr murphy determined and mr bello determined that of that value--ie dollar_figure million--was knight’s portion to make this valuation mr bello used not the comparable sales approach that petitioners’ experts had used but rather a discounted cashflow methoddollar_figure we summarize here mr bello’s methods and conclusion though as we will explain we decide in favor of the commissioner but do not base the outcome of these cases on his expert’s opinion mr bello started with the companies’ annualized pre-tax earnings operating profits and adjusted for cashflow items such as working_capital capital expenditures and depreciation in order to determine the adjusted_net_income amounts then using robert morris the discounted cashflow method is an income-based valuation method which analyzes future cashflow projections of a given company and discounts them typically using a discount rate such as the weighted average cost of capital to present values as of the valuation_date the discount rate is calculated by projecting economic_income for a fixed number of years usually between and years and then assuming a terminal value at the end of that period in theory the amount a willing buyer would pay for the valued entity is equal to the present_value of the projected economic_income plus the discounted terminal value see eg 101_tc_412 n associates rma industry data as well as data from the almanac of business and financial ratios as benchmarks he made normalizing adjustments to the ongoing after-tax cashflows of both companies to better reflect his belief that a significant amount of revenue had been improperly allocated to camelot given knight’s ownership of the technology on its income_tax returns camelot had self-reported its business activity as sales and had used the code machinery equipment and supplies in the wholesale trade category however when mr bello was evaluating camelot’s performance against industry norms to determine whether any of camelot’s numbers could have been artificially inflated mr bello chose to use data corresponding to the standard industrial classification sic code wholesaling industries the rma annual_statement studies describe the companies in sic as follows ‘industrial machinery and rma is a professional association that through the inputs from its members serves the financial services industry by providing resources and information on risk in robert morris associates changed its name to the risk management association mr bello determined that in knight’s net_income after tax net of debt should have been dollar_figure and camelot’s should have been dollar_figure the instructions to form_1120 advised that the reporting codes t hough similar in format and structure to the standard industrial classification sic_codes should not be used as sic_codes equipment distribution of industrial machinery equipment and supplies this industry does not include office restaurant or hotel fixtures or air conditioning and refrigeration equipment sic no ’ camelot’s unadjusted annualized profit percentage before taxes wa sec_15 the rma combined industry data sorted by sales for profit percentage before taxes for for sic code wa sec_4 mr bello used thi sec_4 as a starting point and then accounted for camelot’s success by putting it in the top of the rma data distributors by applying a premium he then determined that camelot’s adjusted_net_income before tax should have been dollar_figure ie only of camelot’s annualized adjusted revenue of dollar_figure mr bello then redistributed the remaining profit to knight resulting in a profit split between the two companies of of the combined value to camelot and to knight the unadjusted values had allocated to camelot and to knight after making this normalizing adjustment to the net cashflows mr bello calculated the projected cashflows for the four years following the merger - assumed a terminal value and applied the discount rate mr bello stated he made the adjustment to reflect the camelot strategy of premium pricing and higher profitability as of the valuation_date however he did not explain how he came up with the number petitioners’ critiques of the commissioner’s expert in addition to disagreeing with mr bello’s correct assumption that knight owned the cam alot technology and was itself the manufacturer mr and mrs cavallaro advance two main arguments against mr bello’s valuation methodology first they contend that mr bello improperly used rma data in his analysis particularly when he selected sic industry codes for analyzing the financial statements of knight and camelot and they claim his normalizing adjustments to each company’s revenue streams were thus improper they do not suggest the proper sic_codes that mr bello should have used in his report second mr and mrs cavallaro assert that mr bello’s valuation report was not independent because it was improperly influenced by respondent’s counsel the cavallaros allege that before mr bello conducted his analysis respondent’s counsel informed mr bello that the affidavits were false and knight not camelot owned the cam alot technology that he should not interview executives at either company and that he should rely only on company since we find that knight not camelot owned the technology in we do not consider mr bello’s opinion to be undermined by his so assuming the cavallaros argue mr bello stated in his report that had he conducted a site visit or interviews ‘the results of his analysis might have been different ’ at trial mr bello countered that conducting a site visit for a company continued financial documents prepared before in his valuation the commissioner points to mr bello’s testimony that he nonetheless performed an independent analysis and that if a contrary finding regarding the technology had been warranted he would have stated it in his report the commissioner also points to mr bello’s conclusions as an indicator of his independence mr bello valued the combined entity at dollar_figure which is far less than the values found by both mr maio valuing the combined entity at dollar_figure-dollar_figure million and mr murphy dollar_figure million continued that had been sold to a third party years earlier would seem to add negligible value mr bello testified that considering that there were representations from the owners and a lot of company background information under my professional standards there was enough information to gain an understanding of the companies that i didn’t foresee it to go back and interview the owners of the business mr bello seems not to have followed this instruction in his report he cites company documents financial and otherwise prepared after opinion i introduction we must determine the extent to which mr and mrs cavallaro made gifts to their sons by merging the parents’ company knight with the sons’ company camelot and allowing the sons an interest in the merged entity the parties agree that this issue calls for a determination of the fair_market_value of the merged entity and of the relative fair market values of knight and camelot on the eve of that merger in his notices of deficiency the commissioner determined identical taxable_gifts made by mr and mrs cavallaro each in the amount of dollar_figure for a total gift of dollar_figure but the commissioner’s position has evolved during the course of this litigation and he has conceded that the value of the gifts is less than determined in the notices of deficiency for ease of comparison the positions of the notices of deficiency the cavallaros’ expert mr murphy and the commissioner’s expert mr bello are summarized here competing values rounded in millions and allocations notices of deficiency dollar_figure cavallaros’ expert dollar_figure commissioner’s expert dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total value of merged company knight value percent dollar camelot value percent dollar of total value gift amount ii burden_of_proof in general the irs’s notice_of_deficiency is presumed correct and the petitioner has the burden of proving it to be wrong 290_us_111 see also rule a the commissioner has conceded that the taxable_gifts totaled not dollar_figure million as in the notices of deficiency but instead dollar_figure million as yielded by mr bello’s analysis where the commissioner has made a partial concession of the determination in the notice_of_deficiency the petitioner has the burden to prove that remaining determination wrong see 538_f2d_927 2d cir holding that the burden_of_proof does not shift where the commissioner’s change_of position operates in favor of the taxpayer aff’g tcmemo_1974_285 cf rule shifting the burden in respect of increases in deficiency however the cavallaros argue that for two reasons the burden_of_proof shifted to the commissioner because the burden_of_proof is important to the outcome in these cases we address those two arguments a new_matter new_matter relating to liability for tax rule a provides the burden_of_proof shall be upon the petitioner except that in respect of any new_matter it shall be upon the respondent petitioners point out that the notices of deficiency presume that camelot was a shell company with zero value whereas at trial the commissioner before trial the cavallaros had argued that the burden_of_proof shifted pursuant to sec_7491 which provides that the burden_of_proof will shift to the commissioner on a factual issue i f a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer however sec_7491 is applicable to cases arising in connection with examinations commenced after date internal_revenue_service restructuring and reform act of pub_l_no sec c stat pincite whereas it was before that date--ie on date--that the irs commenced the examination at issue here by sending petitioners a substitute form_4564 information_document_request requesting information regarding the values of knight and camelot in and therefore sec_7491 is not applicable and it appears the cavallaros have abandoned this contention acknowledged that camelot accounted for of the value of the merged entity petitioners argue that the commissioner’s litigating position is a new_theory which constitutes new_matter as to which the commissioner has the burden_of_proof however the court_of_appeals for the first circuit to which an appeal would presumably be made in these cases has articulated the meaning of new_matter in the opinion that petitioners cite and rely on 408_f3d_26 1st cir aff’g t c memo w here the notice_of_deficiency fails to adequately describe the basis on which the commissioner relies to support a deficiency determination and the commissioner seeks to establish the deficiency on a basis not described in the notice the burden shifts to the commissioner on that new basis 112_tc_183 wl see t c r a a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 93_tc_500 wl but if the theory merely clarifies or develops the original determination it is not a new_matter in respect of which the commissioner bears the burden_of_proof id the estate’s main argument is that the notice was latently ambiguous overly broad and confusing and failed to specify all the elements of the commissioner’s argument acceptance of the estate’s arguments would amount to a requirement that the notice_of_deficiency be as detailed as trial briefs there is no such requirement the standard of specificity for notices of deficiency is much lower in fact if a deficiency_notice is broadly worded and the commissioner later advances a theory not inconsistent with that language the theory does not constitute new_matter and the burden_of_proof remains with the taxpayer 644_f2d_1385 9th cir see also shea t c pincite the irs’s notice_of_deficiency states it is determined that under sec_2511 donor’s merger of knight tool co into camelot systems inc in return for of the stock in camelot systems inc resulted in a gift of dollar_figure to the other shareholders of camelot systems inc the commissioner’s position at trial was not inconsistent with that language the commissioner has never abandoned that theory nor contended otherwise his partial concessions as to camelot’s non-zero value did not require a new_theory or change the issues for trial the commissioner’s trial position was therefore not new_matter new_matter relating to liability for penalty the commissioner acknowledges that unlike the additions to tax for failure_to_file timely under sec_6651 sec_32 the sec_6662 accuracy-related the language quoted above from the notice_of_deficiency issued to mrs cavallaro does not appear in the notice_of_deficiency issued to mr cavallaro but the commissioner explains it appears that this explanation of adjustments sheet was inadvertently omitted from the statutory_notice_of_deficiency issued to petitioner william cavallaro however this inadvertent omission clearly did not prejudice mr cavallaro as shown by his petition which is virtually identical to the petition filed by mrs cavallaro the sec_6651 additions to tax arose in connection with an continued penalties were not determined in the notice_of_deficiency that they therefore do constitute new_matter and that he has the burden_of_proof as to the applicability of these penalties however the commissioner contends that-- petitioners nevertheless bear the burden of showing reasonable_cause to escape the application of these penalties the statutory notices of deficiency issued to petitioners included the civil_fraud penalty under sec_6663 which was conceded after trial and consequently raised the issue of reasonable_cause therefore the defense of reasonable_cause under sec_6664 c is not a new_matter in the case and petitioners bear the burden_of_proof in showing reasonable_cause under sec_6664 we have previously held that when a penalty is asserted as new_matter the commissioner has the burden to prove that the taxpayer’s failure was not due to reasonable_cause or was due to willful neglect arnold v commissioner tcmemo_2003_259 slip op pincite citing cases see also schmidt v continued examination that began before date so that the commissioner does not have the burden of production see supra note and was determined in the notice_of_deficiency so that it is not new_matter consequently the cavallaros have the burden_of_proof as to the additions to tax as we explain below they succeed in a defense of reasonable_cause where sec_7491 applies the commissioner bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in a given case but that provision is not applicable here because these cases arose in connection with an examination that began before date ochsner v commissioner tcmemo_2010_122 slip op pincite n see supra note commissioner tcmemo_2014_159 at and the commissioner points us to no authority supporting his contention that a taxpayer’s reasonable_cause defense against one penalty is necessarily implicated in the irs’s assertion of an alternative penalty so that the taxpayer therefore has the burden to prove reasonable_cause as an equivalent defense to the alternative penalty moreover we are able to resolve the reasonable defense issue in the cavallaros’ favor however the burden is allocated so we need not address further the issue of burden_of_proof on reasonable_cause see 110_tc_189 ndollar_figure we decide the issue on a preponderance_of_the_evidence therefore the allocation of the burden_of_proof does not determine the outcome b e xcessive and arbitrary as a second basis for shifting the burden_of_proof petitioners assert alternatively the controlling law also states that where the assessment is shown to be excessive naked arbitrary or without any foundation the burden shifts to the respondent the gift amount allegations and gift_tax deficiencies asserted in the now-abandoned notices of deficiency were not based on any appraisal and were excessive and arbitrary as we have already shown the notices of deficiency were not abandoned it is evidently true that the commissioner did not obtain an appraisal before issuing the notices but this did not render the notices arbitrary rather the commissioner had discovered that in merging the companies and granting stock to their sons petitioners had followed advice to contrive technology transfers that had never occurred and to squeeze a few embarrassing facts into the suitcase by force this was a sufficient basis for issuing the notices and to require more would violate the general_rule that we do not look behind the notice_of_deficiency 82_tc_299 aff’d 770_f2d_381 3d cir iii gift_tax liability a general gift_tax principles sec_2501 imposes a tax on the transfer of property by gift the donor is primarily responsible for paying the gift_tax sec_2502 see also sec_25_2502-2 gift_tax regs the gift_tax is imposed upon the donor’s act of making the transfer rather than upon receipt by the donee and it is measured by the value of the property passing from the donor rather than the value of enrichment resulting to the donee sec_25_2511-2 donative_intent on the part of the donor is not an essential element for gift_tax purposes the application of gift_tax is based on the objective facts and circumstances of the transfer rather than the subjective motives of the donor sec_25_2511-1 gift_tax regs sec_2512 provides where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift such taxable transfers include not only those transfers for which no valuable consideration is received as in the case of a typical gift but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor sec_25_2512-8 gift_tax regs where as here the transaction was made between family members the transaction is subject_to special scrutiny and the presumption is that a transfer between family members is a gift 82_tc_239 citing 55_tc_172 aff’d without published opinion 786_f2d_1174 9th cir the parties dispute whether the merger transaction was made in the ordinary course of business that is a transaction which is bona_fide at arm’s length and free from any donative_intent which is considered as made for an adequate_and_full_consideration in money or money’s worth sec_25_2512-8 b lack of arm’s-length character we find that the merger transaction was notably lacking in arm’s- length character if camelot had offered itself to the market for acquisition claiming ownership of the cam alot technology it is inconceivable that a hypothetical acquirer would do anything other than demand to see documentation of camelot’s ownership interest--documentation that we have found does not exist an unrelated hypothetical acquirer would never have been be satisfied with camelot’s mere assertions of ownership or its statements that an oral agreement effecting the transfer occurred at some point after camelot’s incorporation instead upon realizing no such documentation was available an unrelated party either would have offered to purchase camelot at a much lower price or more likely would have walked away from the deal altogether see 124_tc_95 an arm’s-length transaction has been defined as ‘a transaction between two unrelated and unaffiliated parties’ or alternatively a transaction ‘between two parties however closely related they may be conducted as if the parties were strangers so that no conflict of interest arises ’ black’s law dictionary 8th ed likewise if knight were dealing with an unrelated party which sold machines that had been manufactured at knight’s risk by knight employees on knight premises using technology developed by knight personnel where knight had owned the only public registrations of intellectual_property and had claimed ownership of the technology in prior tax filings it defies belief to suggest that knight would have simply disclaimed the technology and allowed the unrelated party to take it if an unrelated party had purchased camelot before the merger and had then sued knight to confirm its supposed acquisition of the cam alot technology without doubt that suit would fail camelot did not even own the cam alot trademark registration but these cases unlike those hypothetical scenarios involve parents who were benevolent to their sons and involve sons who could therefore proceed without the caution that normally attends arm’s-length commercial dealings between unrelated parties the cavallaros manifestly gave no thought in to the question of which entity would own what intangibles they gave no thought thereafter to who was paying for the further development of the technology when the question of technology ownership came up in the context of claims for r d credits the professionals comfortably assumed--without challenge--that of course knight owned the technology and when the question finally arose explicitly it arose in an estate-planning context when the question was how can we best convey wealth to our sons and donative_intent was front and center in that context the confirmatory bill of sale confirmed a fiction there is no evidence of any arm’s-length negotiations occurring between the representatives or executives of the two companies instead and despite a wholesale lack of evidence as to camelot’s ownership of the technology knight agreed to take a less than interest in the merged company effectively valuing camelot at four times the value of knight as we stated in 42_bta_1181 where the facts show that the parties to a sale demonstrate such a lack of interest as to the price at which one sells to another that the buyer purportedly gives a sum greatly in excess of the worth of the property such facts indicate that what was done was not a real business transaction and was not intended to have the usual results and significance of a bona_fide business deal pierre s du pont v commissioner b t a p accordingly we find that the merger transaction between knight and camelot was not engaged in at arm’s length and was not in the ordinary course of business c company valuations valuation is ultimately a question of fact 94_tc_193 the value_of_the_gift depends on the fair_market_value of the property which is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_25_2512-1 when an interest in a business is being valued for the determination of a gift of transferred property pursuant to sec_2512 sec_25_2512-3 gift_tax regs provides care should be taken to arrive at an accurate valuation of any interest in a business which the donor transfers without an adequate_and_full_consideration in money or money’s worth the fair_market_value of any interest in a business whether a partnership or a proprietorship is the net amount which a willing purchaser whether an individual or a corporation would pay for the interest to a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts the net value is determined on the basis of all relevant factors including-- a fair appraisal as of the date of the gift of all the assets of the business tangible and intangible including good will the demonstrated earning capacity of the business and the other factors set forth in paragraph f of sec_25_2512-2 relating to the valuation of corporate stock to the extent applicable generally the value of stock in a company is the fair_market_value per share on the date of the gift sec_25_2512-2 gift_tax regs however where actual selling prices are unavailable then in the case of shares of stock the factors to be considered are the company’s net_worth prospective earning power and dividend-paying capacity and other_relevant_factors id para f other_relevant_factors include-- the goodwill of the business the economic outlook in the particular continued to assist the court in properly valuing knight and camelot both parties retained experts in business valuation to determine the respective values of the closely held s_corporations in these cases the court evaluates expert opinions in the light of each expert’s demonstrated qualifications and all other evidence in the record 86_tc_547 the appraiser must use common sense and informed judgment to analyze all the facts and circumstances of each case maintaining a reasonable attitude in recognition of the fact that valuation is not an exact science revrul_59_60 sec_3 1959_1_cb_237 we are not bound by an expert’s opinions and may accept or reject an expert opinion in full or in part in the exercise of sound judgment 304_us_282 parker v commissioner t c pincite continued industry the company’s position in the industry and its management the degree of control of the business represented by the block of stock to be valued and the values of securities of corporations engaged in the same or similar lines of business which are listed on a stock exchange however the weight to be accorded such comparisons or any other evidentiary factors considered in the determination of a value depends upon the facts of each case id para f flush language both of mr and mrs cavallaros’ experts ie mr maio hired in in anticipation of the merger and mr murphy hired to testify at trial valued the companies using market-based approaches they compared knight and post- merger camelot to public companies that are arguably similar if one assumes that camelot owned the technology and had been entitled to the income that had been allocated to it but that assumption is contrary to fact mr and mrs cavallaro did not meet their burden to prove that camelot actually owned the technology yet they proposed no alternative valuation on the accurate assumption that it was knight instead that owned the technology and had been entitled to most of the income that the cam alot product line had generated because we find incorrect the cavallaros’ fundamental premise on which their valuations are based that is we find that knight owned the cam alot technology mr maio’s and mr murphy’s market-based comparison valuations must be disregarded entirely-- leaving petitioners with no evidence on this critical issue as to which they have the burden_of_proof the commissioner’s expert concluded that the total value of the combined entities at the date of the merger was dollar_figure million that of that was attributable to knight and that of the total was what camelot’s shareholders should have received in the merger mr and mrs cavallaro’s experts posited a higher value of the combined entities dollar_figure million though asserting that no gift was made because the portion received by the cavallaros accurately reflected the value of knight relative to camelot at that time in putting forth mr bello’s conclusions of value the commissioner has thus conceded that the value of the combined entities is not greater than dollar_figure million and that the value_of_the_gift made in the merger transaction is not greater than dollar_figure million although petitioners make several serious criticisms of his method their own higher valuation of dollar_figure million moots those criticisms insofar as the value of the entire merged entity is at issue petitioners’ criticisms might have greater significance on the next sub-issue--ie determining what portion of that value is properly attributable to each of the two companies--but we need not resolve those criticisms or attempt to correct the commissioner’s figures it is the cavallaros who have the burden_of_proof to show the proper amount of their tax_liability and neither of the expert valuations they provided comports with our fundamental finding that knight owned the valuable cam alot technology before its merger with camelot we are thus left with the commissioner’s concession effectively unrebutted by the party with the burden_of_proof the cavallaros risked their cases on the proposition that camelot had owned the cam alot technology and on a valuation that assumed that proposition but they failed to prove that proposition and the evidence showed it to be false that being so i t would serve no useful purpose to review our agreement or disagreement with each and every aspect of the experts’ opinions ctuw georgia ketteman 86_tc_91 we conclude that mr and mrs cavallaro made gifts totaling dollar_figure million on december dollar_figure iv failure-to-file additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 in the notices of deficiency for the irs determined that mr and mrs cavallaro are both liable for the addition_to_tax imposed by sec_6651 for failure to timely file gift_tax returns in his answers the commissioner asserted the sec_6662 accuracy-related_penalties in the alternative to the fraud penalties that the commissioner no longer asserts we since we base this conclusion on petitioners’ failure of proof it is all but immaterial that the commissioner’s expert reached this dollar_figure million gift number by an arguably flawed analysis under which the total value of the merged entity was dollar_figure million knight’s value was dollar_figure million ie of the total and camelot’s value was dollar_figure million ie of the total given petitioners’ failure of proof and our consequent finding of a dollar_figure million gift if we assume instead the total value that petitioners’ expert determined--dollar_figure million--then arithmetic shows us that knight’s value must have been dollar_figure million ie of the total and camelot’s value must have been dollar_figure million ie of the total we do not choose between these two possibilities hold that the commissioner has shown that the additions and the penalties are applicable but we sustain the cavallaros’ defenses of reasonable_cause a applicability of failure-to-file additions to tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect as discussed below we have found that mr and mrs cavallaro did make gifts totaling dollar_figure million and it is undisputed that mr and mrs cavallaro did not file form sec_709 for the gifts until date approximately nine years late therefore as a threshold matter the addition_to_tax imposed by sec_6651 is applicable in each case here subject_to the defense described below b applicability of accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax where the taxpayer’s return reflects either a substantial_estate_or_gift_tax_valuation_understatement or a gross_valuation_misstatement sec_6662 b h pursuant to sec_6662 the accuracy-related_penalty is also imposed where the tax underpayment is attributable to the taxpayer’s negligence or disregard of rules or regulations and the commissioner here alleges such negligence however we need not reach the issue of negligence since the mathematical bases for a substantial estate or gift continued there is a substantial_estate_or_gift_tax_valuation_understatement where the value of property reported on an estate or gift_tax_return i sec_50 or less of its correct value and the underpayment exceeds dollar_figure where such property is reported at a value less than of its correct value there is a gross_valuation_misstatement and the penalty imposed under sec_6662 is increased from to of the tax imposed sec_6662 because we have found that mr and mrs cavallaro made gifts totaling dollar_figure million but as they admit reported gifts of zero on their gift_tax returns the gross_valuation_misstatement penalty imposed by sec_6662 is applicable here subject_to the defense discussed below c reasonable_cause defenses both the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty are subject_to a reasonable_cause defense the defenses arise from distinct statutory sources but where a taxpayer asserts reasonable_cause as a defense from liability for both because he relied on the advice of a competent adviser the two overlap significantly we therefore discuss them in tandem below continued tax valuation_understatement or a gross_valuation_misstatement are met here reasonable_cause for failure_to_file the failure-to-file addition_to_tax is applied unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 sec_301_6651-1 proced admin regs provides if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause whether the elements that constitute ‘reasonable cause’ are present in a given situation is a question of fact based on the circumstances of the individual case 469_us_241 n w illful neglect is defined as a conscious intentional failure or reckless indifference id pincite circumstances that constitute reasonable_cause include good_faith reliance on a mistaken legal opinion of a competent tax adviser that no liability was due and it was unnecessary to file a return may also constitute reasonable_cause id pincite 114_f3d_366 2d cir reliance on a mistaken legal opinion of a competent tax adviser--a lawyer or accountant-- that it was unnecessary to file a return constitutes reasonable_cause aff’g tcmemo_1995_547 as the supreme court articulated in boyle u s pincite when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions reasonable_cause for the underpayment similarly under sec_6664 a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he can show first that there was a reasonable_cause for the underpayment and second that he acted in good_faith with respect to the underpayment then no accuracy-related_penalty shall be imposed whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs reliance on professional advice or other facts however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id the court’s caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir the cavallaros’ reliance on professional advice mr and mrs cavallaro made the requisite showing of reasonable_cause they had little to no advanced education including no formal accounting legal or business education mr and mrs cavallaro hired advisers who were competent professionals with sufficient expertise to justify reliance they engaged professionals from a well-known accounting firm and a well-known law firm to structure the tax-free merger of their s_corporation knight tool with their sons’ s_corporation camelot systems as discussed above the professionals initially had differing opinions regarding the ownership of the cam alot technology and the issue was explicitly considered by those professionals the team of advisers eventually structured the merger transaction according to the idea proposed by the cavallaros’ attorney mr hamel at hale dorr--that is that on the date of the merger the cam alot technology belonged to camelot and not to knight and therefore that no gift occurred because of a prior transfer they obtained the valuation report by mr maio based on this assumption and allocated the post-merger stock accordingly mr hamel was the author of this fiction of a transfer which he concocted from facts recounted to him by the cavallaros about the meeting using those facts mr hamel advised the cavallaros that they had transferred the cam alot technology in and that knight therefore did not still own it in thus on the basis of professional advice from someone they perceived to be competent and reliable--a friend from many years prior who had become a partner at a well-known and successful law firm--the cavallaros believed that their company no longer owned the technology in since they believed that camelot owned it instead they reasonably and in good_faith thought that the post- merger division of stock that was based on mr maio’s valuation was reasonable mr and mrs cavallaro also assert that they provided necessary and accurate information to their advisers the commissioner disputes this assertion arguing that mr and mrs cavallaro do not have the defense of reasonable_cause for failing to file gift_tax returns because mr and mrs cavallaro provided their attorney with incorrect information and worked with him in developing the false ‘picture’ depicted in the affidavits as we stated above however it was mr hamel’s idea to create the affidavits when he realized that if the value of the cam alot liquid-dispensing machine technology remained in knight the corporation wholly owned by mr and mrs cavallaro then their eventual estate_tax liability would be greater mr hamel sought to establish a basis for arguing that the valuable cam alot technology was already owned by the younger generation ie in their camelot corporation yet he was faced with the problem that there was no documented transfer of the technology--in when camelot was incorporated or later mr cavallaro could hardly be said to have contributed to creating a false picture of that alleged transfer when he stated in the interview preceding the affidavit’s creation that he had not even given the transfer of technology a thought it was mr hamel who concocted the idea that the technology transfer happened when mr cirome handed the newly formed camelot minute book to ken cavallaro mr and mrs cavallaro were later convinced by mr hamel to adopt the idea but cannot be fairly accused of providing false information there is also no evidence in the record that mr and mrs cavallaro provided any false or incomplete information to mr maio when he was hired to perform an independent valuation of the two companies before their merger at trial mr maio explained that he followed his normal practice in gathering information from which to value a company he conducted on-site visits of the two companies he reviewed relevant company materials and he interviewed key principals of both he explained that he also used the relevant financial information of camelot and knight as provided to him by the companies’ accountants and not only did mr maio state that he was given complete access to the necessary records of both companies but he also testified that at the time he did his initial valuation he did not see either the affidavits prepared by mr cavallaro and ken cavallaro or the confirmatory bill of sale we find that mr and mrs cavallaro have established that they provided necessary and accurate information to their advisers finally mr and mrs cavallaro persuasively testified that they actually relied in good_faith on the advisers’ judgment when they structured the merger of knight and camelot and when they received inadequate compensation in the form of shares of the new merged entity for their shares of knight neither of the cavallaros received advanced formal education and neither was familiar with sophisticated legal matters and though both had participated in the process of forming a company neither had previously been a part of a corporate merger exercising their best judgment they sought out professionals with the relevant experience in structuring this type of transaction and then they acted according to the professionals’ recommendations the value in dispute inhered in invisible intangible assets consisting of intellectual_property that was mostly not even susceptible of public registration when their lawyer advised them that it had been transferred they were hardly in a position to contradict him in ways that sometimes surprise laymen the law sometimes deems transfers to have taken place in fact the very gifts that we find here are indirect deemed transfers if the lawyers and accountants said that a transfer had taken place when camelot was created in then from the cavallaros’ point of view why not the fault in the positions the cavallaros took was attributable not to them but to the professionals who advised them since those professionals are not parties here and have not had a full opportunity to explain or defend themselves we refrain from further comment on them the value of the consideration that mr and mrs cavallaro received in the merged camelot and knight entity was based on the valuation figures arrived at by mr maio of e y and at the time none of their advisers questioned the numbers or suggested to the cavallaros that there might be gift_tax implications we find that mr and mrs cavallaro did in fact rely on the judgment and advice of their professional advisers that the technology at issue had already been owned by their sons’ company since and thus was not being transferred in the cavallaros therefore had reasonable_cause not to file gift_tax returns in connection with the merger and when they later did file returns had reasonable_cause to report that their gift_tax liability was zero because both mr and mrs cavallaro disclosed all the relevant facts regarding knight and camelot to their experienced accounts and estate-planning attorneys and followed their advice in good_faith both mr and mrs cavallaro have a successful defense of reasonable_cause to the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty so that the gift_tax liabilities can be computed decisions will be entered under rule
